DETAILED ACTION

1.	Claims 1, 2, 4-8, 10, 11, 13, and 21-26 are presented for consideration.

Response to Arguments

Applicant's arguments filed 03/20/2021 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants argued that (1) regardless of whether Pennarun teaches or suggests “a certain latency, delay, or jitter”, it does not teach or suggest a probability of that being available.

	As to point (1), the instant application discloses QoS availability specifies the fraction of time, fraction of area, fraction of traffic, etc … over which a certain level of network performance is available [ paragraph 0024 ].  In this case, Pennarun discloses the server measures network latency between the client and the server, if the measured latency is above a threshold and a lower-latency connection is available, the server suggests that the client change to the lower latency connection [ i.e. broadly interpret as the target QoS availability is probability of certain latency, delay or jitter being available as claimed ] [ paragraph 0029 ].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 2, 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. [ US Patent Application No 2017/0339584 ], in view of Pennarun et al. [ US Patent Application No 2019/0199772 ].

4.	As per claim 1, Ketonen discloses the invention as claimed including a quality of service (QoS) server associated with a network [ i.e. central analysis and test control server to measure multiple parameters that reflect wireless network service quality ] [ Figure 4; Abstract; and paragraphs 0006, and 0061 ], the QoS server comprising:
one or more inputs; one or more transceivers to send and receive one or more wired or wireless transmissions [ Figure 4; and paragraph 0054 ];
memory storing at least combined probe data, a data sorting engine, and a data analysis engine [ 485, Figure 4; and paragraph 0055 ]; and

receive, from the one or more inputs, a target QoS availability for the network [ i.e. cloud-based test code and configuration server is transferred to a site’s central analysis and control server from which the remote network test devices to be used are programmed and configured, and service level agreement target thresholds are used to determined sufficient wireless network service quality ] [ Figure 1; and paragraphs 0012, 0044 and 0054 ];
receive, from the one or more transceivers, probe data from a plurality of users’ equipment (UEs) [ i.e. probe monitor parameters impacting wireless network service quality level using monitoring devices, at least in part, consumer level mobile wireless devices ] [ paragraph 0014 ];
store, in the memory, combined probed data comprising the probe data from the plurality of UEs [ i.e. all data will be saved in data store 485 for possible analysis and record keeping ] [ 485, Figure 4; 502, Figure 5; and paragraphs 0055 and 0056 ]; and
analyze, with the data analysis engine, the combined probe data to identify hits, the hits associated with network performance that is below the target QoS availability [ i.e. any wireless performance results below minimum service quality level ] [ 505, Figure 5; and paragraphs 0056, and 0063 ].
Ketonen does not specifically disclose

Pennarun discloses
wherein the target QoS availability is probability of a certain latency, delay, or jitter being available [ i.e. quality of metrics include jitter, latency measurements ] [ paragraphs 0029, 0031, and 0072 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine Ketonen, and Pennarun because the teaching of Pennarun would enable to provide accurate performance evaluations [ Pennarun, paragraph 0007 ].

5.	As per claim 2, Ketonen discloses wherein each of the plurality of UEs are running at least one application configured to collect the probe data [ i.e. run test suite ] [ 202, Figure 2; and paragraphs 0011, and 0052 ]; and wherein the probe data is related to network performance [ i.e. measuring signal levels, data rates, retry rates and throughputs ] [ paragraphs 0047, and 0052 ].

6.	As per claim 4, Ketonen discloses the computer executable instructions further causing the one or more processors to: aggregate, with the data analysis engine, the hits for a portion of the network [ i.e. two separate wireless networks ]; determine, with the data analysis engine, that the hits for the portion of the network exceed a predetermined number of hits [ i.e. 

7.	As per claim 5, Ketonen discloses the computer executable instructions further causing the one or more processors to: analyze, with the data analysis engine, the portion of the network to identify one or more issues with the portion of the network causing the congestion [ i.e. signals to activate alarms set for deficiencies ] [ 1306, Figure 13; and paragraphs 0057, and 0067 ].

8.	As per claim 6, Ketonen discloses wherein a first issue of the one or more issues comprises a malfunctioning network entity in the portion of the network [ i.e. identifying faulty equipment ] [ 1311, Figure 13; and paragraph 0067 ].

9.	Claims 7, 10, 13, 21, 22, and 24-26 rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. [ US Patent Application No 2017/0339584 ], in view of Choong [ US Patent Application No 2012/0036513 ].


receiving, at a transceiver of a quality of service (QoS) server, probe data from a plurality of applications running on a plurality of users’ equipment (UEs) associated with a network [ i.e. measuring and reporting wireless network service quality, voice, video, web page load time ] [ Figure 1; and paragraphs 0043, and 0045 ];
sorting, with a processor of the QoS server; the probe data into one or more categories based at least in part on the application from which the probe data was received [ i.e. data collected by the remote service quality test devices may be represented and displayed to best suit the customer’s needs, i.e. color-coded topographical type map of the coverage area of the tested network showing signal levels or network throughput as differing colors as a function of location ] [ paragraphs 0009, and 0052 ]; and
analyzing, with the processor of the QoS server, a first category of probe data from a first application running on at least a portion of the plurality of UEs to identify one or more first hits, the first hits associated with network performance that is below a first target QoS availability [ i.e. any wireless performance results below minimum service quality level ] [ 505, Figure 5; and paragraphs 0056, and 0063 ];
wherein one or more metrics associated with the first target QoS availability are based at least in part on the probe data [ i.e. download speed in megabits per second, and 80% of SLA level ] [ Figure 12; and paragraphs 0063, and 0066 ].
Ketonen does not specifically disclose

Choong discloses
wherein the target QoS availability specifies a percentage of a geographic area in which a certain QoS is available or a percentage of traffic in which the certain QoS is available [ i.e. current available bandwidth and percent QoS setting ] [ Figure 1; and paragraphs 0021-0023 ]. 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine Ketonen, and Choong because the teaching of Choong would enable to method and system for customizing the QoS according to a user’s specific need [ Choong, paragraph 0001 ].

11.	As per claim 10, Ketonen discloses aggregating, with the processor of the QoS server, a number of first hits for a portion of the network; determining, with the processor of the QoS server, that the number of first hits is above a predetermined number of first hits; and determining, with the processor of the QoS server, that the portion of the network is congested based at least in part on the number of first hits being above the predetermined number of first hits [ i.e. shading represents congestion ] [ Figures 12A and 12B; and paragraphs 0063-0066 ].

12.	As per claim 13, Ketonen discloses analyzing, with the processor of the QoS server, a second category of probe data from a second application running on at least a portion of the 

13.	As per claims 21, Kotenen discloses the invention as claimed including a non-transitory computer-readable storage medium having stored thereon executable instructions configured to program a quality of service (QoS) server to perform operations comprising:
receive a target QoS availability for a network [ i.e. cloud-based test code and configuration server is transferred to a site’s central analysis and control server from which the remote network test devices to be used are programmed and configured, and service level agreement target thresholds are used to determined sufficient wireless network service quality ] [ Figure 1; and paragraphs 0012, 0044 and 0054 ];
	receive probe data from a plurality of user equipments (UEs) [ i.e. probe monitor parameters impacting wireless network service quality level using monitoring devices, at least in part, consumer level mobile wireless devices ] [ paragraph 0014 ];
	store combined probe data comprising the probe data from the plurality of UEs  [ i.e. all data will be saved in data store 485 for possible analysis and record keeping ] [ 485, Figure 4; 502, Figure 5; and paragraphs 0055 and 0056 ]; and

	Katonen does not specifically disclose wherein the target QoS availability specifies a percentage of a geographic area in which a certain QoS is available or a percentage of traffic in which a certain QoS is available.
Choong discloses wherein the target QoS availability specifies a percentage of a geographic area in which a certain QoS is available or a percentage of traffic in which a certain QoS is available  [ i.e. current available bandwidth and percent QoS setting ] [ Figure 1; and paragraphs 0021-0023 ]. 
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine Ketonen, and Choong because the teaching of Choong would enable to method and system for customizing the QoS according to a user’s specific need [ Choong, paragraph 0001 ].

14.	As per claim 22, Ketonen discloses wherein each of the plurality of UEs are running at least one application configured to collect the probe data [ i.e. run test suite ] [ 202, Figure 2; and paragraphs 0011, and 0052 ]; and wherein the probe data is related to network performance [ i.e. measuring signal levels, data rates, retry rates and throughputs ] [ paragraphs 0047, and 0052 ].

15.	As per claim 24, Ketonen discloses aggregate the hits for a portion of the network [ i.e. two separate wireless networks ]; determine that the hits for the portion of the network exceed a predetermined number of hits [ i.e. the lows fall below a service quality minimum ]; and determine the portion of the network is congested based at least in part on the predetermined number of hits [ i.e. shading represents congestion ] [ Figures 12A and 12B; and paragraphs 0063-0066 ].

16.	As per claim 25, Ketonen discloses analyze, with the data analysis engine, the portion of the network to identify one or more issues with the portion of the network causing the congestion [ i.e. signals to activate alarms set for deficiencies ] [ 1306, Figure 13; and paragraphs 0057, and 0067 ].

17.	As per claim 26, Ketonen discloses wherein a first issue of the one or more issues comprises a malfunctioning network entity in the portion of the network [ i.e. identifying faulty equipment ] [ 1311, Figure 13; and paragraph 0067 ].

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. [ US Patent Application No 2017/0339584 ], in view of Choong [ US Patent Application .

19.	As per claim 8, Ketonen discloses wherein the first application is an application that uses a maximum download speed of the network [ paragraph 0066 ].  Ketonen in view of Choong does not specifically disclose wherein the first target QoS availability includes a percentage of UEs that receive at least a minimum download speed on the network.  Baccarani discloses wherein the first target QoS availability includes a percentage of UEs that receive at least a minimum download speed on the network [ i.e. 95% will categorize the subscribers ] [ Figure 5; and paragraph 0070 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine Ketonen, Choong and Baccarani because the teaching of Baccarani would enable to provide a computational model to passively correlate measurable parameters from live mobile data traffic as detected in the Core Network, and score the overall Quality of Experience by means of a single index [ Baccarani, paragraph 0038 ].

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. [ US Patent Application No 2017/0339584 ], in view of Choong [ US Patent Application No 2012/0036513 ], and further in view of Makagon et al. [ US Patent No 10,326,879 ].

.

22.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ketonen et al. [ US Patent Application No 2017/0339584 ], in view of Choong [ US Patent Application No 2012/0036513 ], and further in view of Smith [ US Patent Application No 2014/0341566 ].

23.	As per claim 23, Ketonen discloses the QoS is based on a performance metric comprising a minimum download speed [ Figure 12; and paragraph 0063 ].  Ketonen in view of Choong does not specifically disclose the probability comprising a percentage of a total number of users on the network or a portion of the network.  Smith discloses the probability comprising a percentage of a total number of users on the network or a portion of the network [ paragraphs 0040-0042 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine Ketonen, Choong and Smith because the teaching of Smith would enable to determine a data demand distribution model of data demand traffic on a link from a gateway router in a service provider’s network to a service provider’s central office [ Smith, paragraph 0012 ].

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.